To grant a new trial because of the misconduct of the jury.
Denied May 11, 1892.
Respondent was convicted of murder in the second degree. He insisted that the shooting was in self-defense. Both parties were armed, deceased with a revolver, and defendant with a gun. The jury was allowed to visit the scene of the shooting (a saloon).
It is claimed, that the order did not contemplate that the jury should take with them the gun and the revolver. Both were, however, taken and experimented with. The saloon keeper was allowed to explain certain of the incidents surrounding the tragedy, and to point out certain bullet holes in the wall and door and explain how made.